

axisimage.jpg [axisimage.jpg]
11680 Great Oaks Way, Suite 500, Alpharetta, GA 30022
678-746-9000 Phone 678-746-9317 Fax




March 21, 2014


David Phillips
[Address]


Dear David:


We are delighted that you have decided to join AXIS Specialty U.S. Services,
Inc., a Delaware corporation (the "Company") and wholly owned, indirect
subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the "Parent").
We thought it would be useful to lay out the terms and conditions of our
agreement in this letter agreement (this "Agreement").
1)
Employment

a)
Position and Duties. Your date of hire will be the earliest day permitted under
your contractual obligations to your current employer (the “Start Date”).
Commencing on the Start Date, the Company shall employ you in the position of
Chief Investment Officer of the Parent or in such other position as is mutually
agreeable to you and the Company. You will report directly and exclusively to
the Chief Executive Officer of the Parent, or any other individual as is
mutually agreeable to you and the Company. Your duties and responsibilities will
include oversight of the investment activities of the Parent and its direct and
indirect subsidiaries (collectively, the “Parent Group”). You will be expected
to devote your full business time and energy, attention, skills and ability to
the performance of your duties and responsibilities to the Parent Group on an
exclusive basis, and shall faithfully and diligently endeavor to promote the
business and best interests of the Company and its subsidiaries and affiliates.
Anything herein to the contrary notwithstanding, nothing shall preclude you from
(i) upon the written approval of the Parent’s Board, serving on the board of
directors of another corporation or a trade association; (ii) serving on the
board of charitable organizations, (iii) engaging in charitable, community and
other business affairs, and (iv) managing your personal investments and affairs;
provided such activities do not, in the reasonable judgment of the Company,
materially interfere with the proper performance of your responsibilities and
duties hereunder.

b)
Place of Performance. In connection with your employment during the Employment
Term (as defined in Section 3(a)), you shall be based primarily at the Company’s
offices in New York, NY except for necessary travel on Company business.

2)
Compensation and Benefits

a)
During the Employment Term, you shall receive an annual base salary of no less
than $575,000 (such base salary as may be increased from time to time referred
to as "Base Salary") and shall be paid pursuant to the Company's customary
payroll practices.








--------------------------------------------------------------------------------




b)
In addition to the Base Salary, in each fiscal year of the Parent ending during
the Employment Term, you will be eligible to earn an annual cash bonus ("Annual
Bonus"). Your target Annual Bonus is 125% of your then current Base Salary
(“Target Bonus”). Except as provided in Section 4 below, the actual amount of
your Annual Bonuses will be determined by reference to your Target Bonus, the
extent to which the Parent achieves certain performance objectives and your
individual performance pursuant to the Parent’s annual bonus plan. Except as
provided in Section 4 below, the Annual Bonus for each period will be paid only
if you are actively employed with the Company on the date of disbursement. Any
Annual Bonus payable hereunder shall be paid in the calendar year following the
applicable fiscal year of the Parent, after it has been determined by the
Compensation Committee of the Parent in the first quarter following the
applicable fiscal year. So long as you commence employment prior to May 1, 2014,
any bonus payable in 2015 for 2014 service will not be pro-rated for partial
year service in 2014.

c)
You will be eligible to participate in the Parent’s 2013 Executive Long-Term
Equity Compensation Program (the “Program”) as it may be amended from time to
time (or a successor plan), subject to award agreements in such form as the
Compensation Committee of the Parent may determine from time to time. Your
annual target equity award is valued at $720,000, subject to the rules of the
Program and subject to adjustment based on Company financial performance. In all
cases, awards under the Program are subject to the discretion of the
Compensation Committee.

d)
Within 30 days following the commencement of the Employment Term, you will be
granted an equity award valued at $3,000,000 pursuant to the Program as it may
be amended from time to time (or a successor plan), pursuant to the award
agreement attached hereto as Exhibit A.

e)
During the Employment Term, you will be eligible to participate in or receive
benefits under any 401(k) savings plan, medical and dental benefits plan, life
insurance plan, short-term and long-term disability plans, supplemental and/or
incentive compensation plans, or any other employee benefit or fringe benefit
plan, generally made available by the Parent to senior executives in accordance
with the eligibility requirements of such plans and subject to the terms and
conditions set forth in this Agreement.

f)
During the Employment Term, you will be entitled to 25 days of paid vacation per
calendar year (prorated for any partial years of employment), subject to the
applicable vacation policies and procedures on usage and carry over. You are
also eligible for two personal days per year.

g)
During the Employment Term, the Company will reimburse you for all reasonable
business expenses incurred by you in the course of performing your duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of expenses. Reimbursements will be paid promptly after submission
and review of appropriate documentation, but in any event no later than 2½
months after the end of the calendar year in which the expense was incurred.

h)
The Company will reimburse you, or pay your attorneys directly, for legal fees
and other expenses of counsel incurred by you, in an amount not to exceed $7,500
in connection with your negotiation and implementation of this Agreement, not
later than 30 days after presentation of an invoice with appropriate supporting
documentation.



2



--------------------------------------------------------------------------------




3)
Term of Employment

(a)
The “Employment Term” shall commence on the Start Date, and shall terminate on
December 31, 2016; provided, however, that the Employment Term shall
automatically be extended for successive one year periods unless either party
shall give at least six (6) month’s prior notice of non-renewal or until
terminated in accordance with this Agreement as follows:

(i)
Death. Your employment shall automatically terminate upon your death.

(ii)
Disability. The Company shall be entitled to terminate your employment if, as a
result of your incapacity due to physical or mental illness or injury, you shall
have been unable to perform your duties hereunder for a period of 181 days in
any twelve-month period (your “Disability”).

(iii)
Cause. The Company may terminate your employment at any time for Cause which,
for purposes of this Agreement, shall mean (i) any act or omission which
constitutes a material breach by you of the terms of this Agreement, the
employment policies of the Parent Group, or applicable law governing the Parent
Group or your employment, (ii) the conviction of a felony or commission of any
act which would rise to the level of a felony, (iii) the conviction (or
commission of any act which would rise to the level of) a lesser crime or
offense that adversely impacts or is reasonably expected to impact upon the
business or reputation of the Parent Group in a material way, (iv) your willful
violation of specific lawful and material directives of the Parent that are not
contrary to this Agreement or your position, (v) commission of a dishonest or
wrongful act involving fraud, material misrepresentation or moral turpitude
causing damage or potential damage to the Company, the Parent and/or affiliates
and subsidiaries, (vi) the willful failure to perform a substantial part of your
substantial job functions, or (vii) material breach of fiduciary duty.

(iv)
Without Cause. The Company may terminate your employment at any time without
Cause; provided, however, that the Company provides you with notice of its
intent to terminate at least six (6) months in advance of the date of
termination; further provided, however, that notwithstanding the foregoing, no
notice period under this Section 3(iv) shall end prior to September 30, 2015. A
non-renewal of the Employment Term by the Company shall also be deemed to be a
termination of your employment by the Company without Cause on the last day of
the Employment Term.

(v)
Voluntary Resignation. You may voluntarily terminate your employment hereunder;
provided, however, that in the event you are not terminating for Good Reason
pursuant to subparagraphs (vi) or (vii) below, you provide the Company with
notice of your intent to terminate at least six (6) months in advance of the
date of termination.

(vi)
Good Reason. You may terminate your employment for Good Reason if (i) (A) the
scope of your position, authority or duties is materially adversely changed
(except for changes during a Notice Period as authorized under Section 3(c)
below), (B) your compensation under this Agreement is not paid or your Base
Salary or your Target Bonus is reduced below the levels specified in Sections
2(a) and (b) or there is a material adverse change in your employee benefits



3



--------------------------------------------------------------------------------




(excluding changes in any benefits plan where such changes apply generally to
participants in the plan), (C) you are notified by the Company that you are
required to relocate to a place more than 50 miles from your place of employment
in New York, NY, (D) you are assigned duties that are materially inconsistent
with your position with the Company/Parent, (E) you are required to report to
anyone other than the Chief Executive Officer of Parent or any other individual
that is not mutually agreeable to you and the Company; (ii) you give the Company
written notice of your intent to terminate your employment as a result of such
event and provide the specific reasons therefore within thirty (30) days of such
event occurring; (iii) the Company does not make the necessary corrections
within thirty (30) days of receipt of your written notice; and (iv) you
terminate employment no later than ten (10) days following the end of such
thirty (30) day period.
(vii)
Good Reason following a Change in Control. You may terminate your employment for
Good Reason if (i) during the twenty-four (24) month period immediately
following a Change in Control (A) the scope of your position, authority or
duties is materially adversely changed (except for changes during a Notice
Period as authorized under Section 3 (c) below), (B) your compensation under
this Agreement is not paid or your Base Salary or your Target Bonus is reduced
below the levels specified in Sections 2(a) and (b) or there is a material
adverse change in your employee benefits (excluding changes in any benefits plan
where such changes apply generally to participants in the plan), (C) ) you are
notified by the Company that you are required to relocate to a place more than
50 miles from your current place of employment in New York, NY, (D) you are
assigned duties that are materially inconsistent with your position with the
Company/Parent, (E) you are required to report to anyone other than the Chief
Executive Officer or any other individual that is not mutually agreeable to you
and the Company, or (F) in the event that any other person or entity acquires
all or substantially all of the Parent Group’s business, the Company fails to
obtain the assumption of this Agreement by the successor; (ii) you give the
Company written notice of your intent to terminate your employment as a result
of such event and provide the specific reasons therefore within sixty (60) days
of your knowledge of such event occurring; (iii) the Company does not make the
necessary corrections within sixty (60) days of receipt of your written notice;
and (iv) you terminate employment no later than ten (10) days following the end
of such sixty (60) day period. For purposes of this Agreement, the “Change in
Control" will be deemed to have occurred as of the first day any of the
following events occur:

1.
Any person or entity is or becomes the "beneficial owner" (as defined in Rule
13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Parent representing 50% or more of the combined
voting power of the Parent’s then outstanding voting securities entitled to vote
generally in the election of directors (the "Outstanding Parent Voting
Securities"); provided, however, that for purposes of this Section 3(a)(vii)(1),
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Parent, (B) any acquisition by the Parent, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Parent or any affiliate of the Parent or (D) any acquisition
by any entity pursuant to a transaction which complies with clauses (A), (B) and
(C) of Section 3(a)(vii)(3) hereof;



4



--------------------------------------------------------------------------------




2.
Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the Board;

3.
Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent's assets, either directly or through one or more subsidiaries
(a "Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent's assets, either directly or
through one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Parent Voting Securities immediately prior to such
Business Combination; (B) no person or entity (excluding any entity resulting
from such Business Combination, or that, as a result of such Business
Combination, owns the Parent or all or substantially all of the Parent's assets,
either directly or through one or more subsidiaries, or any employee benefit
plan (or related trust) of the foregoing) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent management personnel) of
the entity resulting from such Business Combination or that, as a result of such
Business Combination, owns the Parent or all or substantially all of the
Parent's assets, either directly or through one or more subsidiaries, except to
the extent that such ownership existed with respect to the Parent prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent's assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
pursuant to which such Business Combination is effected or approved; or



5



--------------------------------------------------------------------------------




4.
Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent's assets.

b)
Any termination of your employment by the Company or by you under this Section 3
(other than termination pursuant to Section 3(a)(i)) shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon and specifying a date of termination.

c)
The period between the date notice of termination is provided and your
termination date shall be referred to as the “Notice Period.” During any Notice
Period, the Company may, in its absolute discretion (i) require you to perform
only such portion of your normal duties as it may allocate to you from time to
time, (ii) require you not to perform any of your duties, (iii) require you not
to have any contact with customers or clients of the Company nor any contact
(other than purely social contact) with such employees of the Company as the
Company shall determine, (iv) exclude you from any premises of the Company, (v)
require you to take accrued but unused vacation, and/or (vi) require you to
resign from all directorships and other offices that you hold in connection with
your employment with the Company (including any directorships with subsidiaries
or other affiliates of the Company) effective as of any date during the Notice
Period. If the Company elects to take any such action, such election shall not
constitute a breach by the Company of this Agreement or Good Reason for you to
terminate your Employment under Sections 3(a)(vi) or (vii) and you shall not
have any claim against the Company in connection therewith so long as, during
the Notice Period, the Company continues to pay to you your Base Salary, Annual
Bonus and all of the other amounts described in Section 2 of this Agreement.

4)
Severance Payments and Other Benefits Following Termination of Employment

a)
In the event that your employment with the Company shall terminate for any
reason, and except as otherwise set forth in this Agreement, the Company’s sole
obligation under this Agreement shall be to pay to you any accrued but unpaid
Base Salary for services rendered to the date of termination, any bonus awarded
by the Compensation Committee in respect of a prior year’s target Annual Bonus
but not yet paid as of the date of termination, any accrued but unpaid expenses
required to be reimbursed under this Agreement and any unused vacation accrued
to the date of termination. For the sake of clarity, this Section 4(a) does not
limit any rights you may have under the Company’s retirement or welfare plans.

b)
Death. In the event your employment is terminated due to your death pursuant to
Section 3(a)(i), then in addition to the amounts provided under Section 4(a)
above:

i)
Your beneficiary will be paid a pro-rata portion of your Annual Bonus for the
calendar year in which your termination occurs, which shall be equal to the
product of (1) the Target Bonus, and (2) a fraction, the numerator of which is
the number of days in such year through your date of termination and the
denominator of which is 365, to be paid in a cash lump sum no later than sixty
(60) days following your termination (a “Pro-Rata Bonus”);

ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in



6



--------------------------------------------------------------------------------




Section 2(b) that you must be actively employed with the Company on the date of
disbursement in order to receive the Bonus; and
iii)
All outstanding and unvested restricted stock, units or other equity awards
(“Restricted Stock Units”), shall immediately vest and become non-forfeitable
upon said termination.

c)
Disability. In the event that the Company terminates your employment due to your
disability, pursuant to Section 3(a)(ii), then in addition to the amounts
provided under Section 4(a) above:

i)
You will be paid a Pro-Rata Bonus;

ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus; and

iii)
All outstanding and unvested Restricted Stock Units shall immediately vest and
become non-forfeitable upon said termination.

d)
Termination by the Company without Cause. In the event that the Company
terminates your employment without Cause in accordance with the provisions of
Section 3(a)(iv) hereof, and conditioned on your material compliance with this
Agreement during the Notice Period (but not for any other reason, including
without limitation under Sections 3(a)(i), (ii), (iii), or (v)), then in
addition to the amounts you have received during the Notice Period and any other
amounts provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(h) below, the following will be provided to you
following the termination of the Notice Period:

(i)
You will be paid a cash lump sum amount equal to three-quarters (3/4) of one
year’s Base Salary at the rate in effect immediately prior to said termination,
to be paid no later than sixty (60) days following your termination;

(ii)
You will be paid a Pro-Rata Bonus;

(iii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iv)
You will be paid an amount equal to three-quarters (3/4) of your annual Target
Bonus for the calendar year in which your termination occurs, to be paid in a
cash lump sum no later than sixty (60) days following your termination;

(v)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain



7



--------------------------------------------------------------------------------




any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and
(vi)
In the event that the Company terminates your employment without Cause, then for
so long as you shall remain in compliance with the obligations set forth in
Sections 7, 8, 9 and 10 below, and conditioned on such continued compliance, all
Restricted Stock Units previously granted to you which have not vested as of the
date of your termination, if any, shall continue to vest on the applicable dates
set forth in the applicable award agreements granting such Restricted Stock
Units.

e)
Termination by the Company without Cause Following Change in Control. In the
event that within 24 months following a Change in Control as defined in Section
3(a)(vii) (1 – 4) hereof the Company terminates your employment without Cause,
(but not for any other reason, including without limitation under Sections
3(a)(i), (ii), (iii), or (v)) then in addition to the amounts you have received
during the Notice Period and any other amounts provided in Section 4(a), but
subject to your timely satisfaction of the condition precedent in Section 4(h)
below, the following will be provided to you following the termination of the
Notice Period:

(i)
You will be paid a cash lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to two times the Target Bonus for the calendar
year in which your termination occurs, to be paid in a cash lump sum no later
than sixty (60) days following your termination;

(iv)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

(v)
All outstanding and unvested Restricted Stock Units shall immediately vest and
become non-forfeitable upon said termination.

f)
Termination by You for Good Reason. In the event that you terminate for Good
Reason in accordance with the provisions of Section 3(a)(vi) hereof, (but not
for any other reason, including without limitation under Sections 3(a)(i), (ii),
(iii), or (v)) then in addition to the amounts provided in Section 4(a), but
subject to your timely satisfaction of the condition precedent in Section 4(h)
below, the following will be provided to you:



8



--------------------------------------------------------------------------------




(i)
You will be paid a cash lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to the Target Bonus for the calendar year in
which your termination occurs, to be paid in a cash lump sum no later than sixty
(60) days following your termination;

(iv)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

(v)
In the event that you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vi), then for so long as you shall remain in
compliance with the obligations set forth in Sections 7, 8, 9 and 10 below, and
conditioned on such continued compliance, all Restricted Stock Units previously
granted to you which have not vested as of the date of your termination, if any,
shall continue to vest on the applicable dates set forth in the applicable award
agreements granting such Restricted Stock Units.

g)
Termination by You for Good Reason Following Change in Control. In the event
that within 24 months following a Change of Control as defined in Section
3(a)(vii) (1 – 4) hereof you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vii) hereof, (but not for any other reason, including
without limitation under Sections 3(a)(i), (ii), (iii), or (v)) then in addition
to the amounts provided in Section 4(a), but subject to your timely satisfaction
of the condition precedent in Section 4(h) below, the following will be provided
to you:

(i)
You will be paid a cash lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

(ii)
With respect to the Annual Bonus for the calendar year prior to the calendar
year in which your termination occurs, you will be excused from the requirement
in Section 2(b) that you must be actively employed with the Company on the date
of disbursement in order to receive the Bonus;

(iii)
You will be paid an amount equal to two times the Target Bonus for the calendar
year in which your termination occurs, to be paid in a cash lump sum no later
than sixty (60) days following your termination;



9



--------------------------------------------------------------------------------




(iv)
The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

(v)
All outstanding and unvested Restricted Stock Units shall immediately vest and
become non-forfeitable upon said termination.

h)
No severance benefits or payments provided pursuant to this Section 4, other
than the amounts described in Section 4(a), will be provided to you unless you
execute a waiver and release in the form specified in Exhibit B hereto (with
such changes as may be required due to change in applicable law or regulation)
within forty-five (45) days following your employment termination date and do
not revoke such release. To the extent required to avoid penalty taxes under
Section 409A of the Code, any payment or benefit payment hereunder shall
commence on the 60th day following your termination, including any payments that
would otherwise have been made prior to such date.

i)
In the event of any termination of your Employment by the Company, or by you in
conformity with this Agreement, you shall be under no obligation to seek other
employment, and there shall be no offset against amounts due you under this
Agreement on account of any remuneration attributable to any subsequent
employment you may obtain. Any amounts due under this Section 4 are considered
to be reasonable by the Company and not in the nature of a penalty.

j)
If the Company declines to employ you under this Agreement on the Start Date
(other than by reason of your death or incapacity), or promptly thereafter, you
shall be treated as if you had become employed under this Agreement on the Start
Date and your employment had been terminated by the Company without Cause thirty
(30) days later.

5)
Resignation from Directorships and Other Offices

In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company).
6)
Conflict of Interest

During employment with the Company, you may not use your position, influence,
knowledge of Confidential Information or Trade Secrets or the Company’s assets
for personal gain. A direct or indirect financial interest (excluding
investments in mutual funds or other similar investment vehicles), including
joint ventures in or with a supplier, vendor, customer or prospective customer
without disclosure and the express written approval of the Chief Executive
Officer of the Parent is strictly prohibited during employment with the Company.
7)
Confidential Information



10



--------------------------------------------------------------------------------




a)
As an executive of the Company, you will learn or have access to, or may assist
in the development of, highly confidential and sensitive information and trade
secrets about the Company, its operations, its subsidiaries and affiliates, its
employees, and its customers, which are the property of the Company. Such
Confidential Information and Trade Secrets include but are not limited to: (i)
financial and business information relating to the Company, such as information
with respect to costs, commissions, fees, profits, expenses, sales, markets,
mailing lists, strategies and plans for future business, new business, product
or other development, potential acquisitions or divestitures, and new marketing
ideas; (ii) product and technical information relating to the Company, such as
product formulations, new and innovative product ideas, methods, procedures,
devices, machines, equipment, data processing programs, software, software
codes, computer models, and research and development projects; (iii) customer
information, such as the identity of the Company’s customers, the names of
representatives of the Company’s customers responsible for entering into
contracts with the Company, the amounts paid by such customers to the Company,
specific customer needs and requirements, specific customer risk
characteristics, policy expiration dates, policy terms and conditions,
information regarding the markets or sources with which insurance is placed, and
leads and referrals to prospective customers; (iv) personnel information, such
as the identity and number of the Company’s other employees, their salaries,
bonuses, benefits, skills, qualifications, and abilities; (v) any and all
information in whatever form relating to any client or prospective customer of
the Company, including but not limited to, its business, employees, operations,
systems, assets, liabilities, finances, products, and marketing, selling and
operating practices; (vi) any information not included in (i) or (ii) above
which you know or should know is subject to a restriction on disclosure or which
you know or should know is considered by the Company or the Company’s customers
or prospective customers to be confidential, sensitive, proprietary or a trade
secret or is not readily available to the public; and (vii) intellectual
property, including inventions and copyrightable works. Confidential Information
and Trade Secrets are not generally known or available to the general public,
but have been developed, compiled or acquired by the Company at its great effort
and expense. Confidential Information and Trade Secrets can be in any form:
oral, written or machine readable, including electronic files, but shall not
included any information known generally to the public or within the Company’s
industry.

b)
You acknowledge and agree that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
You further acknowledge and agree that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as appropriate to carry out your
duties for the Parent Group, will be highly detrimental to the Company and cause
it to suffer serious loss of business and pecuniary damage.

c)
Accordingly, you agree that you will not, while associated with the Company and
for so long thereafter as the pertinent information or documentation remains
confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Parent and except (i) as expressly authorized by the Chief
Executive Officer of the Company or this Agreement, (ii) as appropriate to
enforce the terms of this Agreement or any other agreement with the
Company/parent, (iii) in confidence to an attorney for the purpose of obtaining
legal



11



--------------------------------------------------------------------------------




advice, or (iv) as required by law, regulatory or self-regulatory authority or
legal process; provided, that you give notice to the Company promptly on
becoming aware of any obligations to disclose such information under this
provision, and not less than ten days prior to making any such disclosure.
d)
Immediately upon the termination of employment with the Company for any reason,
or at any time the Company so requests, you will return to the Company: (i) any
originals and all copies of all files, notes, documents, slides (including
transparencies), computer disks, printouts, reports, lists of the Company’s
clients or leads or referrals to prospective clients, and other media or
property in Employee’s possession or control which contain or pertain to
Confidential Information or Trade Secrets; and (ii) all property of the Company,
including, but not limited to, supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment. Notwithstanding
anything in this Agreement or elsewhere to the contrary, you may at all times
retain, and use for otherwise permissible purposes, (a) your rolodex (and
electronic equivalents) and (b) documents relating to your personal benefits,
entitlements and obligations.

8)
Intellectual Property

a)
You agree that all inventions, improvements, products, designs, specifications,
trademarks, service marks, discoveries, formulae, processes, software or
computer programs, modifications of software or computer programs, data
processing systems, analyses, techniques, trade secrets, creations, ideas, work
product or contributions thereto, and any other intellectual property,
regardless of whether patented, registered or otherwise protected or
protectable, and regardless of whether containing or constituting Trade Secrets
or Confidential Information as defined in this Agreement (referred to
collectively as “Intellectual Property”), that were conceived, developed or made
by you during the period of your employment by the Company and that relate
directly to the Company’s insurance and reinsurance business and any other
business in which the Company was engaged as of the date of your termination of
employment with the Company (the “Proprietary Interests”), shall belong to and
be the property of the Company.

b)
You further covenant and agree that you will: (i) promptly disclose to the
Company such Intellectual Property of which you become aware; (ii) make and
maintain for the Company, written records of your innovations, inventions,
discoveries and improvements; (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries; (iv) execute assignments and all other papers and do
all acts reasonable necessary to carry out the above, including enabling the
Company to file and prosecute applications for, acquire, ascertain and enforce
in all countries, letters patent, trademark registrations and/or copyrights
covering or otherwise relating to Intellectual Property and to enable the
Company to protect its proprietary interests therein; and (v) give testimony, at
the Company’s expense, in any action or proceeding to enforce rights in the
Intellectual Property.

c)
You further covenant and agree that it shall be conclusively presumed as against
you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with



12



--------------------------------------------------------------------------------




the Company, was conceived or made by you during the period of employment by the
Company and that such Intellectual Property be the sole property of the Company.
d)
Nothing in this Section 8 shall be construed as granting or implying any right
to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

e)
In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by Sections 7 and 8
(collectively, “Restricted Material,”) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish that portion (and only that portion) of the Restricted Material
which you are legally compelled to disclose and will exercise your reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded any Restricted Material so furnished.

9)
Non-Competition

a)
You acknowledge and agree that the Company is engaged in a highly competitive
business and that by virtue of your senior executive position and
responsibilities with the Company and your access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company during the three (3) month period following your
voluntary termination of employment will cause it great and irreparable harm.

b)
Accordingly, you covenant and agree that so long as you are employed by the
Company and for a three (3) month period following your voluntary termination of
employment, you shall not, without the express written consent of the Chief
Executive Officer of the Parent, directly or indirectly, own, manage, operate or
control, or be employed in the same or substantially the same position or duties
as the position(s) held by you with the Company or the Parent, by any company or
entity engaged in the insurance or reinsurance business in which the Company is
engaged or has announced an intention to become engaged as of the date of
termination of employment, and for which you had responsibility or about which
you had knowledge of or access to Confidential Information and Trade Secrets. In
recognition of the nature of the Company’s business, which includes the sale of
its products and services throughout Bermuda and the New York, NY area, and the
nature of your senior executive position, this restriction shall only apply
throughout Bermuda as well as a 250 mile radius from the Company’s New York, NY
office.

10)
Non-Solicitation of Employees

a)
You acknowledge and agree that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, you have and will come into
contact with and acquire Confidential Information and Trade Secrets regarding
other employees of the Company, and will develop relationships with those
employees.



13



--------------------------------------------------------------------------------




Accordingly, you covenant and agree that for so long as you are employed by the
Company and for a period of six (6) months after such employment ends, whether
voluntarily or involuntarily and whether with or without cause, you shall not,
either on your own account or on behalf of any person, company, corporation, or
other entity, directly or indirectly, solicit any employee of the Company to
leave employment with the Company. This restriction shall apply to those
employees of the Company with whom you came into contact or about whom you
obtained Confidential Information or Trade Secrets during the last two (2) years
of your employment with the Company.
11)
Enforcement

a)
The parties acknowledge and agree that compliance with the covenants set forth
in this Agreement is necessary to protect the Confidential Information and Trade
Secrets, business and goodwill of the Company, and that any breach of this
Agreement will result in irreparable and continuing harm to the Company, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of this Agreement by you, or your claim in
a declaratory judgment action that all or part of this Agreement is
unenforceable, the parties agree that the Company shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: (a) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach, and you consent to the issuance thereof forthwith and without bond by
any court of competent jurisdiction; and (b) recovery of all reasonable sums and
costs, including attorneys’ fees, incurred by the Company to defend or enforce
the provisions of this Agreement if you argue that such covenants are
unreasonable or unenforceable.

b)
The parties hereto hereby declare that it is impossible to measure in money the
damages that will accrue to the Company by reason of your failure to perform any
of your obligations under Sections 7, 8, 9, and 10. Accordingly, if the Company
institutes any action or proceeding to enforce the provisions hereof, to the
extent permitted by applicable law, you hereby waive the claim or defense that
the Company has an adequate remedy at law, and you shall not urge in any such
action or proceeding the defense that any such remedy exists at law. The
foregoing rights shall be in addition to any other rights and remedies available
to the Company under law or in equity.

c)
If any of the covenants contained in Sections 7, 8, 9, and 10, or any part
thereof, is construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portion(s). In addition, if any of the covenants
contained in Sections 7, 8, 9, and 10 hereof, or any part thereof, is held by
any person or entity with jurisdiction over the matter to be invalid or
unenforceable because of duration of such provision or the geographical area
covered thereby, the parties agree that such person or entity shall have the
power to reduce the duration and/or geographical area of such provision and, in
its reduced form, said provisions shall then be enforceable.

d)
It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege contained in Sections 7, 8, 9, and 10
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege contained in Sections 7, 8, 9, or 10.



14



--------------------------------------------------------------------------------




e)
It is understood and agreed that references to the “Company” in the foregoing
Sections 7, 8, 9 and 10 include the Company, Parent and its affiliates.

12)
Disclosure of Agreement; Disclosure of New Employment

You agree that you will promptly disclose the existence of this Agreement and
the post-employment restrictions contained herein to all subsequent employers
until all such covenants have expired.
13)
Confidential Information Belonging to Others

You affirm that you have informed the Company of any restrictive covenant or
other contract or agreement of any kind which would prohibit, restrict or limit
your employment with the Company. If you learn or become aware or are advised
that you are subject to an additional actual or alleged restrictive covenant or
other prior agreement which may prohibit or restrict employment by the Company,
you shall immediately notify the Company of the same. You agree that you shall
not disclose to the Company, use for the Company’s benefit, or induce the
Company to use any trade secret or confidential information you may possess or
any Intellectual Property belonging to any former employer or other third party.
14)
Choice of Forum

The Parent is an international insurance company, and has subsidiaries that
conduct business in the United States (including New York) and other countries.
You and the Company are desirous of having any disputes resolved in a forum
having a substantial body of law and experience with the matters contained
herein. As a result, you and the Company have a strong interest in providing a
single forum and governing law for the convenience of you and the Company to
resolve any and all legal claims. In addition, you recognize that the Company's
and the Parent’s savings from limiting the forum for legal claims allow them and
their affiliates to maintain lower business expenses, which help all of them
provide more cost effective and competitive insurance products and services. For
all of these reasons, you and the Company agree that any action or proceeding
brought in any court or other forum with respect to this Agreement and
Employee’s employment shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the County and State of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. The parties recognize that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court or other third party, the preservation of the secrecy
of Confidential Information or Trade Secrets may be jeopardized. Consequently,
the parties agree that all issues of fact shall be tried without a jury.
15)
Governing Law

You and the Company agree that for the reasons recited in the foregoing
paragraph 14, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of laws
provisions.
16) Section 409A


15



--------------------------------------------------------------------------------




You and the Company understand and agree that certain payments contemplated by
this Agreement may be “nonqualified deferred compensation” for purposes of
Section 409A of the Code. No nonqualified deferred compensation payable
hereunder shall be paid or be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Agreement and consistent with Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, and to the extent required by
Section 409A of the Code (as amended from time to time), in the event that
payment of nonqualified deferred compensation made pursuant to this Agreement is
based upon or attributable to your termination of employment and you are at the
time of your termination a “Specified Employee,” then any payment of
nonqualified deferred compensation otherwise required to be made to you shall be
deferred and paid in a cash lump sum to you on the day after the date that is
six (6) months from the date of your “Separation from Service” within the
meaning of Section 409A of the Code; provided, however, if you die prior to the
expiration of such six (6) month period, payment to your beneficiary shall be
made as soon as practicable following your death. You will be a “Specified
Employee” for purposes of this Agreement if, on the date of your Separation from
Service, you are an individual who is, under the method of determination adopted
by the Company designated as, or within the category of employees deemed to be,
a “specified employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.
17)
Indemnification

The Parent shall indemnify you to the same extent and by the same means as is
permissible to other officers generally (excluding the Parent’s Chief Executive
Officer) under applicable law.
18)
Miscellaneous

a)
Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or three days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed to the relevant
party at the address provided for such party on the first page hereof, or to
such other address as any party hereto may designate by notice to the other in
accordance with the foregoing.

b)
This Agreement constitutes the entire agreement among you and the Company, the
Parent and any affiliate with respect to your employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment. If there is a conflict with respect
to the terms of this Agreement and the terms of any other agreement, plan or
arrangement of the Parent, the Company or any of their affiliates, the terms of
this Agreement shall control to the extent more favorable to you.

c)
This Agreement may be amended only by an instrument in writing that expressly
identifies the provision being amended and is signed by the parties hereto, and
any provision hereof may be waived only by an instrument in writing that
expressly identifies the provision being waived and signed by the party against
whom or which enforcement of such waiver is sought. Any amendment to this
Agreement must comply with the requirements of Section 409A of the Code.



16



--------------------------------------------------------------------------------




d)
The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable U.S. federal, state, local, or other taxes.

e)
Except as otherwise set forth herein, in the event of any contest or dispute
between you and the Company with respect to this Agreement, each of the parties
shall be responsible for their respective legal fees and expenses.

f)
If any term or provision of this Agreement is declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such term or provision shall immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

g)
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. Your rights and benefits under
this Agreement are personal to you and no such right or benefit shall be subject
to voluntary or involuntary alienation, assignment or transfer; provided,
however, that nothing in this Section 18 shall preclude you from designating a
beneficiary or beneficiaries to receive any benefit payable on your death.

h)
The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

i)
Except as otherwise expressly set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder, the respective
rights and obligations of the parties hereunder shall survive any termination of
your employment or expiration or termination of the Employment Term.

j)
Nothing in this Agreement shall be construed as giving you any claim against any
specific assets of the Company, Parent or any affiliate or as imposing any
trustee relationship upon the Company in respect of you. The Company shall not
be required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Your rights under this Agreement shall be limited to those of an
unsecured general creditor of the Company, Parent and its affiliates;

k)
Both parties, through their respective counsel, have participated in the
preparation of this Agreement and its Exhibit A. Accordingly, both parties shall
be deemed to be the drafter of this Agreement or its Exhibit A for purposes of
construing their provisions. The language in all parts of this Agreement and its
exhibits shall be interpreted according to its fair meaning, and shall not be
interpreted for or against either of the Parties as the drafter of the language.

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.
[signatures on following page]


17



--------------------------------------------------------------------------------






AXIS SPECIALTY U.S. SERVICES, INC.






By: /s/ Richard T. Gieryn, Jr.
Name: Richard T. Gieryn, Jr.
Title: Acting Chief Human Resources Officer




Accepted and Agreed
as of the date first set forth above:




/s/ David Phillips
David Phillips


18



--------------------------------------------------------------------------------





EXHIBIT A TO EMPLOYMENT AGREEMENT
AXIS CAPITAL HOLDINGS LIMITED
2007 LONG-TERM EQUITY COMPENSATION PLAN
Employee Restricted Stock Unit Agreement
You (the "Participant") have been granted an award of Restricted Stock Units
(the "Award") with a value based on ordinary shares, par value $0.0125 per share
("Shares"), of AXIS Capital Holdings Limited, a Bermuda company (the "Company"),
pursuant to the AXIS Capital Holdings Limited 2007 Long-Term Equity Compensation
Plan (the "Plan"). The date of grant of the Award (the "Award Date") and the
number of Restricted Stock Units subject to the Award (the "Award Units") are as
set forth in your restricted stock unit account maintained on the Morgan Stanley
Benefit Access website or such other website as may be designated by the
Committee ("Benefit Access"). This Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered to you) on the terms
and conditions set forth herein the value of the Award Units, payable 50% in
cash and 50% in Shares.
By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Unit Agreement (the "Agreement").
1.GRANT OF RESTRICTED STOCK UNITS.
(a)Award. On the terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant on the Award Date the Award.
(b)Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.


2.PERIOD OF RESTRICTION.


(i)The Restricted Stock Units subject to the Award shall be restricted during
the period (the "Period of Restriction") commencing on the Award Date and
expiring on the first to occur of:


(a)The normal scheduled vesting of the Award Units. The Award Units shall vest
in four equal installments on the first, second, third and fourth anniversary of
the Grant Date; provided, that if the Award Units are not evenly divisible by
four, then no fractional units shall vest and the installments shall be as equal
as possible with any smaller installments vesting first;
(b)The Participant's death or Disability; or
(c)The date of the Participant's termination without Cause or termination for
Good Reason, in each case, within 24 months following a Section 409A Change of
Control. In the event of the Participant's termination without Cause or with
Cause, in each case not in connection with a Section 409A Change of Control, the
Award Units will continue to vest and the Period of Restriction will lapse
according to the normal scheduled vesting set f01ih in 2(i)(a) as if no
termination of employment had occurred.
(d)Definitions. As used herein, the following terms shall have the meanings set
forth below:


(1)"Cause" shall have the meaning set forth in the Participant's employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A)


19



--------------------------------------------------------------------------------




any act or omission which constitutes a material and substantial breach by the
Participant of the terms of his or her employment that adversely impacts the
business or reputation of the Company, (B) the Participant's conviction of a
felony or commission of any act which would rise to the level of a felony, (C)
the Participant's conviction or commission of a lesser crime or offense that
adversely impacts or potentially could impact upon the business or reputation of
the Company and/or affiliates and subsidiaries in a material way, (D) the
Participant's willful violation of specific lawful and material directives of
the Company, (E) the Participant's commission of a dishonest or wrongful act
involving fraud, misrepresentation, or moral turpitude causing damage or
potential damage to the Company and/or its affiliates and subsidiaries, (F) the
Participant's willful failure to perform a substantial paii of the Participant's
duties or (G) the Participant's material breach of fiduciary duty.


(2)"Disability" shall mean the Participant's permanent disability which
constitutes a disability within the meaning of Section 409A(a)(2)(C) of the
Code.


(3)"Good Reason" shall have the meaning set forth in the Participant's
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant's
position, authority or duties with the Company is materially adversely changed,
(B) the Participant's compensation is not paid or is materially reduced or there
is a material adverse change in the Participant's employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant's current place of employment; provided that, in each case,
"Good Reason" shall not exist unless the Participant provides the Company with
written notice of the Participant's intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Pa1iicipant's written notice, following which the Participant may terminate his
or her employment for "Good Reason" within the ten days following expiration of
such thirty day notice period.


(4)"Section 409A Change of Control" shall mean a Change of Control that also
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial p01iion of the Company's assets, in each case,
within the meaning of Section 409A(a)(2)(A)(v) of the Code.
(ii)Absent subsequent Committee action, the Award Units will not automatically
vest upon the Participant's Retirement.


(iii)Notwithstanding the foregoing, to the extent that the Participant is party
to an employment agreement with the Company that provides for vesting of the
Participant's restricted stock units on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 2, then the
Award Units shall vest pursuant to the terms set fmih in such employment
agreement.


3.ISSUANCE OF AWARD UNITS.
Subject to the Participant's continued employment with the Company during the
Period of Restriction, the Company shall deliver to the Participant promptly
following the close of the Period of Restriction with respect to all or any
portion of the Award Units (i) 50% of the Shares underlying such Award Units and
(ii) a cash amount equal to the Fair Market Value of the remaining 50% of the
Shares underlying such Award Units as of the date of close of the Period·of
Restriction, with such Share delivery and cash payment fully satisfying the
Company's obligations to the Participant with respect to such corresponding
Award Units. In the event that the Participant's employment terminates for any
reason prior to close of the Period of Restriction (except as described in
Section 2), the Award will immediately terminate and the Company will have no
further obligation or liability to the Participant. Subject to Section 4, the
Participant will have no rights as a shareholder of the Company with respect to
the Shares underlying


20



--------------------------------------------------------------------------------




the Award Units until such time as the portion of the Award Units that is
payable in Shares is actually delivered to the Participant.
4.RESTRICTIONS, VOTING RIGHTS AND DIVIDEND EQUIVALENTS.
(a)Restrictions. The Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated at any time.
(b)Voting Rights. Prior to the delivery of Shares underlying the Award Units
pursuant to this Agreement, the Participant shall not be entitled to exercise
any voting rights with respect to the Award Units and, except as provided in
Section 4(c), shall not be entitled to receive dividends or other distributions
with respect to the Award Units.
(c)Dividend Equivalents. Dividend equivalents may be paid to the Participant
with respect to the Award Units during the Period of Restriction as determined
from time to time by the Committee. Any dividend equivalents paid with respect
to the Award Units during the Period of Restriction will be held by the Company,
or a depository appointed by the Committee, for the Participant's account, and
interest may be paid on the amount of cash dividend equivalents held at a rate
and subject to such terms as may be determined by the Committee. All cash or
share dividend equivalents so held, and any interest so paid, shall be payable
at the same time as the cash payment and delivery of Shares are made with
respect to the Award Units as set forth in Section 3 and shall be forfeited and
shall not be paid in the event the Award is terminated as set forth in Section
3.
(d)Leaves of Absence.    For any purpose under this Agreement, employment shall
be deemed to continue while the Participant is on a bona fide leave of absence,
if such leave was approved by the Company in writing and if continued crediting
of employment for such purpose is expressly required by the terms of such leave
or by applicable law (as determined by the Company).
5.RESTRICTIONS ON TRANSFER.
(a)Transfer Restrictions. Regardless of whether the offering and sale of Units
under the Plan have been registered under the U.S. Securities Act of 1933, as
amended (the "Securities Act") or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
the Shares deliverable in respect of the Award Units (including the placement of
appropriate legends on stock certificates or the imposition of stop­ transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Company's
Bye-Laws, the Securities Act, the U.S. Securities Exchange Act of 1934, as
amended, the securities laws of any country or state or any other applicable
law, rule or regulation.
(b)Legends. All certificates evidencing Shares issued in respect of Award Units
under this Agreement shall bear such restrictive legends as are required or
deemed advisable by the Company under the provisions of any applicable law, rule
or regulation (including to reflect any restrictions to which you may be subject
under any applicable securities laws). If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares issued
under this Agreement is no longer required, the holder of such ce1iificate shall
be entitled to exchange such ce1iificate for a ce1iificate representing the same
number of Shares but without such legend.
6.MISCELLANEOUS PROVISIONS.
(a)Bye-Laws. All Shares acquired pursuant to this Agreement shall be subject to
any applicable restrictions contained in the Company's Bye-Laws.
(b)No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or any Affiliate employing or retaining the


21



--------------------------------------------------------------------------------




Participant or of the Participant, which rights are hereby expressly reserved by
each, to terminate his or her employment at any time and for any reason, with or
without Cause.
(c)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.
(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.
(e)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
(f)Modification or Amendment. This Agreement may be amended or modified by the
Committee; provided that any amendment or modification that would adversely
affect the Participant's rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Sections 4(b) and 7(c) of the Plan may be made
without such written agreement.
(g)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(h)Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant's termination of employment with
the Company and its Affiliates the Participant is a "specified employee" as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant's termination
of employment with the Company and its Affiliates (or the earliest date as is
permitted under Section 409A of the Code) and (ii) if any other payments or
other benefits due to the Participant hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Committee, that does not cause such an accelerated or
additional tax. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 6(h) in good faith; provided that
neither the Company, the Committee nor any of the Company's employees, directors
or representatives shall have any liability to the Participant with respect to
this Section 6(h).






22



--------------------------------------------------------------------------------







Exhibit B to Employment Agreement


GENERAL RELEASE AND WAIVER




In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of David Phillips of the payments and benefits
set forth in that certain Employment Agreement by and between David Phillips
(“Executive”) and the Company dated _______________________ (“Employment
Agreement”), and in compliance with the terms of the Employment Agreement,
Executive hereby makes and delivers to the Company this General Release and
Waiver (“Release”) as set forth herein:
Release of All Claims
Executive voluntarily, knowingly and willingly on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which he or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York Executive Law §290 et seq., the New York City Charter and
Administrative Code, New York Labor Law §740 et seq., the New York Legal
Activities Law, New York Labor Law §201-d, the New York occupational safety and
health laws, the New Jersey Law Against Discrimination - N.J.


23



--------------------------------------------------------------------------------




Rev. Stat. §10:5-1 et seq,, New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim - N.J. Rev.
Stat. §34:15-39.1 et seq., New Jersey Family Leave Act - N.J. Rev. Stat.
§34:11B-1 et seq., New Jersey Smokers’ Rights Law - N.J. Rev. Stat. §34:6B-1 et
seq., New Jersey Equal Pay Act - N.J. Rev. Stat. §34:11-56.1 et seq., New Jersey
Genetic Privacy Act - N.J. Rev. Stat. Title 10, Ch. 5, §10:5-43 et seq., New
Jersey Conscientious Employee Protection Act (Whistleblower Protection) - N.J.
Stat. Ann. §34:19-3 et seq., New Jersey Wage Payment and Work Hour Laws, The New
Jersey Public Employees’ Occupational Safety and Health Act- N.J. Stat. Ann.
§34:6A-25 et seq., New Jersey Fair Credit Reporting Act, and the New Jersey laws
regarding Political Activities of Employees, Lie Detector Tests, Jury Duty,
Employment Protection, and Discrimination, and any other federal, state or local
law, statute, rule, regulation, or ordinance, any public policy, contract, tort,
or common law whether of any state in the United States or Bermuda; or any basis
for recovering costs, fees, or other expenses including attorneys' fees incurred
in these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Employment Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.
Acknowledgements and Affirmations
Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan employment law, including without limitation
the Employment Act 2000 as may be amended from time to time, and has not
violated his rights under Bermudan employment law. Executive affirms and
acknowledges that the payments, that are referenced in this Release fully,
fairly and finally compensate him for any and all monies that may be due or
become to him under Bermudan law in connection with his employment or
termination of his employment, including without limitation any severance
allowance or repatriation expenses.
By signing this Release, Executive represents that Executive has not commenced
or joined in any claim, charge, action or proceeding whatsoever against the
Company or any of the Company Releasees with respect to the matters released
hereby. Executive further represents that he will not be entitled to any
personal recovery in any action or proceeding of any nature whatsoever against
the Company or any of the other Company Releasees that may be commenced on his
behalf arising out of any of the matters released hereby.
Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and Section 4 of the Employment Agreement. Executive affirms he has been
granted any leave to which he was entitled under the Employment Act 2000 of
Bermuda, the Family and Medical Leave Act or similar state or local leave or
disability accommodation laws. Executive further affirms that he has no
unreported workplace injuries or occupational diseases. The Company acknowledges
that it shall comply with Section 4 of the Employment Agreement.
Return and Possession of Property
Executive affirms that he has returned all of the Company’s property, documents,
and/or any confidential information in his possession or control to which he is
not entitled.
Effect of Violation by Executive of Employment Agreement


24



--------------------------------------------------------------------------------




Executive affirms and acknowledges that the provisions of Sections 7-10 of the
Employment Agreement remain in full force and effect as to him according to
their terms.
No Admission by Company
The Company's acceptance and acknowledgement of this Release and the payments
and benefits set forth herein are not, and shall not be construed as, any
admission of liability or wrongdoing on the part of the Company or any of the
Company Releasees.
Revocation Rights
EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
Descriptive Headings
The Section headings contained herein are for reference purposes only and will
not in any way affect the meaning or interpretation of this Release.
Enforceability
It is the desire and intent of the parties that the provisions of this General
Release and Waiver shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this General Release and Waiver
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.
Each Party the Drafter


25



--------------------------------------------------------------------------------




This General Release and Waiver, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this General Release
and Waiver because that party drafted or caused that party's legal
representatives to draft any of its provisions.
Governing Law
This General Release and Waiver shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties hereby irrevocably consent to the jurisdiction of New York
and courts located in New York for purposes of resolving any dispute under this
General Release and Waiver and expressly waive any objections as to venue in any
such courts.
No Other Assurances
Executive affirms and acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to execute and deliver this General Release and Waiver, except
for those set forth in or expressly referenced herein.
Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Capital Holdings Limited as of this ___ day of     ___________, 201[].


Executed and delivered by:             Accepted by:


AXIS SPECIALTY U.S. SERVICES, INC.






By:    ____________________________ By:     ______________________________
Executive                        




26

